In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐1689 
ALEKSEY ARKADYEVICH RUDERMAN, 
                                                         Petitioner, 
                                 v. 

MATTHEW G. WHITAKER,  
Acting Attorney General of the United States, 
                                                        Respondent. 
                     ____________________ 

                  Petition for Review of an Order of 
                  the Board of Immigration Appeals.  
                           No. A076‐054‐163 
                     ____________________ 

  ARGUED FEBRUARY 20, 2018 — DECIDED JANUARY 29, 2019 
               ____________________ 

   Before WOOD, Chief Judge, and EASTERBROOK and BARRETT, 
Circuit Judges. 
   BARRETT, Circuit Judge. Aleksey Arkadyevich Ruderman is 
seeking to  avoid removal to Belarus,  his  native  country. An 
immigration  judge  ruled  that  Ruderman  was  inadmissible 
under  the  Immigration  and  Nationality  Act,  8  U.S.C. 
§ 1182(a)(2)(B),  and  thus  subject  to  removal.  The  judge  also 
2                                                      No. 17‐1689 

held that Ruderman was not eligible for a waiver of inadmis‐
sibility and adjustment of status, cancellation of removal, asy‐
lum,  withholding  of  removal,  or  protection  under  the  Con‐
vention Against Torture. The Board of Immigration Appeals 
agreed.  In  particular,  it  held  that  Ruderman  had  not  raised 
any  meaningful  challenge  to  his  inadmissibility  determina‐
tion and that even if the immigration judge had applied the 
wrong legal standard to determine that Ruderman was ineli‐
gible  for  a  waiver  of  inadmissibility,  her  alternative  discre‐
tionary denial made the error harmless. 
    Ruderman petitions us for review of those holdings, along 
with others reached by the immigration judge and aﬃrmed 
by the Board. While we largely agree with the Board’s analy‐
sis, we hold that it was flawed with respect to one issue: the 
question  whether  Ruderman  is  statutorily  inadmissible.  We 
therefore  grant  Ruderman’s  petition  and  remand  for  the 
Board  to  revisit  that  question  and,  if  necessary,  to  decide 
whether Ruderman is eligible for a waiver. 
                                 I. 
    Ruderman moved to the United States when he was nine‐
teen to escape discrimination and violence directed at him on 
account of his Jewish heritage. He moved from his native land 
of Belarus, a former Soviet republic that declared independ‐
ence during his childhood. In Belarus, Ruderman and his fam‐
ily were targeted for abuse by Neo‐Nazis and pro‐Russia ad‐
vocates  who  would  shout  profanities  at  them,  perform  the 
Nazi  salute,  leave  anti‐Jewish  propaganda  in  their  mailbox, 
and throw bottles and stones at their home. 
   Ruderman  received  even  worse  treatment  at  school.  His 
(sometimes much older) classmates would bully and beat him 
No. 17‐1689                                                        3 

and  the  handful  of  other  Jewish  students.  The  head  of  the 
school and the police were alerted but did nothing to address 
the  situation.  One  particularly  severe  attack  resulted  in 
stitches and a permanent scar, while another resulted in two 
broken wrists that have bothered him ever since. 
   After attackers broke Ruderman’s wrists, his parents sent 
him  to  a  private  school  where  he  would  be  safer.  His  time 
there  was  cut  short,  however,  by  his  father’s  death. Arkady 
Ruderman,  a  documentary  filmmaker,  died  while  filming  a 
piece  on  government  corruption  in  Tajikistan—another  for‐
mer Soviet republic. Although government oﬃcials reported 
that  he  was  killed  in  a  car  accident, Arkady  had  previously 
been  detained  and  battered  by  the  KGB,  and  eyewitnesses 
said that they saw bullet holes in his dead body. Those reports 
could  not  be  confirmed  because  the  police  ordered  that 
Arkady’s  casket  remain  closed  at  his  funeral—and  then  at‐
tended the event to make sure that it did. 
    Without  Arkady’s  income,  Ruderman’s  family  could  no 
longer aﬀord his private school tuition, so Ruderman enrolled 
at a diﬀerent public school where he was subjected to familiar 
anti‐Semitic  verbal  abuse.  He  became  so  afraid  that  in  the 
ninth  grade  he  stopped  attending  classes  entirely  and  later 
transferred to a technical school. There, in spite of continued 
verbal  abuse,  he  performed  well  and  graduated  with  high 
grades. Once out of school, however, he found that his Jewish 
heritage made it diﬃcult for him to get a job. 
    Fed up with the abuse and intolerance, Ruderman fled to 
the  United  States  in  2001  under  a  provision  known  as  the 
Lautenberg Amendment, which lowers barriers to immigra‐
tion for certain former soviet nationals. See Pub. L. No. 101‐
167, tit. V, §§ 599D–E, 103 Stat. 1195, 1261–64 (1989) (codified 
4                                                      No. 17‐1689 

as  amended at  8 U.S.C. § 1157  note, § 1255 note). His  life  in 
America got oﬀ to a rocky start; shortly after arriving he was 
convicted of driving under the influence of alcohol and sen‐
tenced to court supervision. But over the next several years, 
he found work as a cab driver and a security oﬃcer, met his 
future wife Elena, and moved into an apartment with her and 
her two children in Milwaukee. 
    In 2008, Ruderman struck and killed a pedestrian with his 
vehicle  while  driving  drunk.  He  accepted  responsibility, 
pleaded guilty to homicide by negligent operation of a vehi‐
cle, and was convicted and sentenced to five years in prison. 
Following his release in 2013, he worked at a transportation 
company—until U.S. Customs and Immigration Services de‐
nied  his  adjustment‐of‐status  application,  causing  his  work 
permit to expire. 
    In  January  of  2016,  the  government  detained  Ruderman 
and began removal proceedings. The immigration judge ulti‐
mately concluded that Ruderman was statutorily inadmissi‐
ble  because  of  his  two  convictions.  The  judge  also  denied 
Ruderman’s applications for a waiver of inadmissibility, ad‐
justment of status under the Lautenberg Amendment, cancel‐
lation of removal, asylum, withholding of removal, and pro‐
tection under the Convention Against Torture. 
    Ruderman appealed the immigration judge’s decision in 
an extensive pro se brief and later in a second brief filed by 
pro bono counsel. The counseled brief supplemented certain 
arguments  that  Ruderman  had  made  in  his  initial  brief  but 
conceded  others.  Significantly,  the  later  brief  conceded  that 
“[Ruderman’s] convictions for two crimes with an aggregate 
prison sentence of five years make him ‘inadmissible.’” That 
concession contradicted Ruderman’s pro se argument that the 
No. 17‐1689                                                       5 

inadmissibility statute applies only when two or more convic‐
tions each result in a sentence to confinement, and so Ruder‐
man’s  sole  sentence  to  confinement—which  imposed  five 
years in prison—did not make him inadmissible. 
    The Board dismissed Ruderman’s appeal. First, it noted in 
passing  that  Ruderman  “ha[d]  not  raised  any  meaningful 
challenges”  to  his  inadmissibility,  and  thus  the  issue  was 
“waived.” Second, the Board adopted and aﬃrmed the immi‐
gration judge’s denial of Ruderman’s applications for cancel‐
lation of removal, withholding of removal, and protection un‐
der  the  Convention  Against  Torture.  Finally,  the  Board  af‐
firmed the denial of Ruderman’s request for a waiver of inad‐
missibility  and  adjustment  of  status  under  the  Lautenberg 
Amendment. The Board bypassed Ruderman’s argument that 
the immigration judge had applied the wrong standard to de‐
termine whether Ruderman was eligible for a waiver of inad‐
missibility and instead aﬃrmed the judge’s conclusion that, 
even if Ruderman were eligible to be considered for a waiver, 
she would exercise her discretion to deny him relief. 
                                II. 
    Ruderman petitions us for review of the Board’s decision. 
He takes issue with the Board’s conclusion that he waived his 
opportunity  to  challenge  his  inadmissibility,  and  he  argues 
that the application of the wrong standard for determining his 
eligibility for a waiver of inadmissibility contaminated the im‐
migration  judge’s  discretionary  denial  of  a  waiver.  He  also 
claims that the judge erred by holding—and the Board erred 
by aﬃrming—both that his negligent homicide was “particu‐
larly serious” and that he failed to show a “substantial risk” 
that he would be tortured in Belarus. 
6                                                     No. 17‐1689 

    Because the Board provided its own analysis and also af‐
firmed the immigration judge’s decision, we review both de‐
cisions. Sobaleva v. Holder, 760 F.3d 592, 596 (7th Cir. 2014). 
                                A. 
    Ruderman argued in his pro se brief that he is not inad‐
missible under § 212(a)(2)(B) of the Immigration and Nation‐
ality Act, 8 U.S.C. § 1182(a)(2)(B), because he has only ever re‐
ceived one sentence to confinement. The Act states that an im‐
migrant is inadmissible to receive a visa or to be admitted to 
the  United  States  if  he  is  convicted  of  “2  or  more  of‐
fenses … for  which  the  aggregate  sentences  to  confinement 
were 5 years or more.” Id. Ruderman interprets “sentences to 
confinement” to require more than one custodial sentence. He 
supports  this  reading  by  pointing  to  the  word  “aggregate,” 
which he argues would be superfluous if the statute could be 
satisfied by a single sentence to confinement. Id. Because his 
first conviction—for driving under the influence—did not re‐
sult in confinement, he concludes that he is not inadmissible. 
His pro bono counsel, however, conceded Ruderman’s inad‐
missibility in a later‐filed brief. 
    The Board did not address Ruderman’s inadmissibility ar‐
gument,  instead  concluding  that  he  had  failed  to  raise  any 
meaningful  challenges  to  his  inadmissibility  and  so  had 
waived the issue. It appears likely that the Board reached that 
conclusion on the basis of Ruderman’s counsel’s concession, 
because Ruderman did raise the argument in several places—
including his notice of appeal and pro se brief, both of which 
remained on the record. But the Board’s opinion did not oth‐
erwise  indicate  whether  the  counseled  brief  superseded  the 
pro se brief. 
No. 17‐1689                                                        7 

    A  later‐in‐time  concession  waives  an  issue  in  federal 
court—but  we  do  not  know  whether  that  is  true  before  the 
Board as well. On this record it is unclear why the Board con‐
cluded that Ruderman waived his challenge, and the Board’s 
failure to explain inhibits our review of the issue. See SEC v. 
Chenery Corp., 332 U.S. 194, 196 (1947) (“[A] reviewing court, 
in dealing with a determination or judgment which an admin‐
istrative agency alone is authorized to make, must judge the 
propriety of such action solely by the grounds invoked by the 
agency.  If  those  grounds  are  inadequate  or  improper,  the 
court is powerless to aﬃrm the administrative action by sub‐
stituting what  it considers to be a more adequate or proper 
basis.”). We grant Ruderman’s petition and remand this issue 
to the Board to clarify why it did not address Ruderman’s in‐
admissibility argument.  
                                 B. 
    If on remand the Board confirms that Ruderman is inad‐
missible, his application for a waiver of inadmissibility should 
be reviewed under the correct legal standard. The immigra‐
tion judge concluded that Ruderman was statutorily ineligi‐
ble  for  a  waiver  because  he  did  not  show  that  his  removal 
would  cause  “extreme  hardship”  to  his  U.S.‐citizen  wife.  8 
U.S.C. § 1182(h)(1)(B). When a waiver is sought in conjunction 
with an application for a status adjustment under the Lauten‐
berg Amendment,  however,  there  is  no  threshold  eligibility 
requirement; a waiver may be granted simply “for humani‐
tarian purposes, to assure family unity,  or  when it  is  other‐
wise in the public interest.” 8 U.S.C. 1255 note; see also 8 C.F.R. 
§ 1245.7(d). The immigration judge erred by not considering 
Ruderman’s application under this less stringent standard. 
8                                                      No. 17‐1689 

    The Board concluded that this error was harmless because 
the immigration judge held in the alternative that she would 
exercise her discretion to deny Ruderman relief if he were el‐
igible to be considered for it. The assumption seems to be that 
the judge would have made the same discretionary denial of 
a waiver under the Lautenberg Amendment as she made un‐
der § 1182(h). But, as we have already noted, the former pro‐
vides discretion to grant a waiver for humanitarian purposes, 
to assure family unity, or when it is otherwise in the public 
interest; the latter entails a potentially more complex consid‐
eration of the ground for exclusion at issue, past immigration 
violations or criminal history, evidence of rehabilitation, gen‐
eral evidence of good or bad character, strength of family ties, 
duration  of  residence  in  the  United  States,  and  evidence  of 
value to the community. See In re Mendez‐Moralez, 21 I. & N. 
Dec. 296,  301 (BIA 1996). Because these statutes,  along  with 
the cases and regulations interpreting them, articulate distinct 
factors to be considered in deciding whether to grant a discre‐
tionary  waiver  of  inadmissibility,  the  Board  cannot  simply 
substitute one standard for another and assume that the out‐
come would be the same. If the Board confirms Ruderman’s 
inadmissibility on remand, it should consider his application 
for a waiver under the proper framework. 
                                C. 
   Ruderman’s other arguments go nowhere. First, he claims 
that he is eligible for asylum and withholding of removal be‐
cause  he  did  not  commit  a  “particularly  serious  crime.”  8 
U.S.C.  §§ 1158(b)(2)(A)(ii),  1231(b)(3)(B)(ii).  Ruderman  com‐
mitted homicide by negligent operation of a vehicle, Wis. Stat. 
§ 940.10(1); he argues that Congress did not intend for crimi‐
No. 17‐1689                                                           9 

nal negligence like his to qualify as particularly serious. Gen‐
erally,  classification  of  a  crime  as  “particularly  serious”  is 
within the discretion of the Attorney General—exercised here 
by  the  Board.  Petrov  v.  Gonzales,  464  F.3d  800,  802  (7th  Cir. 
2006). Our review of these classifications is confined to consti‐
tutional and legal questions. 8 U.S.C. § 1252(a)(2); see also Es‐
trada‐Martinez v. Lynch, 809 F.3d 886, 892 (7th Cir. 2015). And 
when  those  legal  questions  implicate  ambiguous  statutory 
provisions, we give deference. See Chevron U.S.A., Inc. v. Nat. 
Res. Def. Council, Inc., 467 U.S. 837, 842–44 (1984). 
     We  considered  the  meaning  of  “particularly  serious 
crime” in some depth in Ali v. Achim, 468 F.3d 462 (7th Cir. 
2006). In that case, the petitioner argued that the Board could 
not  hold  that  his  conviction  for  “substantial  battery  with  a 
dangerous weapon,” a nonaggravated felony, was a particu‐
larly  serious  crime  under  § 1158(b)(2)  and  § 1231(b)(3)  be‐
cause it did not fall within the two categories of crimes iden‐
tified  as  per  se  “particularly  serious”  in  § 1158(b)(2):  aggra‐
vated felonies and other crimes that the Attorney General des‐
ignates by regulation. Id. at 468–69. We disagreed, explaining 
that  the  presence  of  these  categories  does  not  cabin  the 
Board’s discretion to determine that nonaggravated felonies 
are particularly serious on a case‐by‐case basis. Id. at 469. In 
the same way, the Board is not precluded from determining 
that some crimes of negligence are particularly serious. 
   Nor does the Immigration and Nationality Act’s separate 
definition  of  “serious  criminal  offense”  undermine  the 
Board’s  interpretation. The Act identifies “driving  while in‐
toxicated or under the influence of alcohol” as a serious crim‐
inal offense if it “involves personal injury to another.” 8 U.S.C. 
§ 1101(h)(3).  Ruderman  argues  that  “particularly  serious 
10                                                        No. 17‐1689 

crime”  must  be  interpreted  to  require  more.  Maybe  so.  But 
even if he’s right, criminally negligent homicide entails more 
than mere “personal injury,” so the argument is a dead end. 
    Finally,  even  if  § 1158(b)(2)(A)(ii)  and  § 1231(b)(3)(B)(ii) 
were ambiguous as to whether crimes of negligence could be 
“particularly  serious,”  Ruderman  has  not  shown  that  the 
Board’s interpretation is too unreasonable to merit deference 
under Chevron. See Ali, 468 F.3d at 470. Nor has he shown that 
the Board’s interpretation is so likely to conflict with the Con‐
stitution  or  international  law  that  we  need  to  consider 
whether some other interpretation is warranted. 
                                  D. 
   Finally,  Ruderman  contends  that  the  Board  should  have 
granted  him  protection  under  the  Convention Against  Tor‐
ture,  8  C.F.R.  §§ 1208.16–18.  The  Convention  forbids  the  re‐
turn of “a person to another State where there are substantial 
grounds  for  believing  that  he  would  be  in  danger  of  being 
subjected to torture.” Convention Against Torture and Other 
Cruel, Inhuman or Degrading Treatment or Punishment art. 
3(1),  Dec.  10,  1984,  S.  Treaty  Doc.  No.  100‐20  (1990),  1465 
U.N.T.S.  85.  Federal  regulations  define  torture  as  requiring 
“the  consent  or  acquiescence  of  a  public  oﬃcial.”  8  C.F.R 
§ 1208.18(a)(1).  Immigration  judges  must  withhold  or  defer 
removal  if  an  applicant  demonstrates  that  “it  is  more  likely 
than  not  that  he  or  she  would  be  tortured  if  removed.”  8 
C.F.R.  § 1208.16(c)(2).  We  have  explained  that  “more  likely 
than not” means that there is a “substantial risk” that the alien 
will  be  tortured.  Rodriguez‐Molinero  v.  Lynch,  808  F.3d  1134, 
1135–36  (7th  Cir.  2015);  see  also  Perez‐Montes  v.  Sessions,  880 
F.3d 849, 850 (7th Cir. 2018). 
No. 17‐1689                                                        11 

    Ruderman argues that the immigration judge both misun‐
derstood and misapplied the “substantial risk” standard. But 
there  is  no  evidence  of  the  former;  the  immigration  judge 
cited our decision in Rodriguez‐Molinero and proceeded to an‐
alyze  whether  there  was  a  substantial  risk  that  Ruderman 
would be subject to torture inflicted by or with the consent of 
a  public  oﬃcial  if  he  returned  to  Belarus.  See  8  C.F.R. 
§ 1208.18(a)(1)–(2). And Ruderman fails to establish the latter. 
We review the Board’s conclusion that there was no substan‐
tial  risk  of  torture  under  the  “highly  deferential  substantial 
evidence test,”  which mandates denying the petition  unless 
“the record evidence compels a contrary conclusion.” Lopez v. 
Lynch, 810 F.3d 484, 492 (7th Cir. 2016) (citation omitted). 
    The  record evidence does  not compel a  contrary conclu‐
sion. To be sure, certain findings from the immigration judge 
give us pause. For one, the judge concluded that there was no 
substantial risk of torture for Jews in Belarus because, despite 
“widespread  anti‐Semitism  in  Belarus,”  incidents  targeting 
Jews have been declining. While it is true that the raw number 
of  anti‐Jewish  incidents  in  Belarus  has  declined,  so  has  the 
Jewish population. In this context, an absolute decrease in in‐
cidents  does  not  necessary  equate  to  a  relative  increase  in 
safety  for  any  individual.  Nor  does  the  evidence  of  Ruder‐
man’s  mother’s  safe  travel  to  and  from  Belarus  mean  that 
Ruderman  will  be  equally  safe.  His  mother  has  a  Christian 
name  that  is  not  associated  with  her  late  husband,  whereas 
Ruderman’s patronymic clearly signals that he is both Jewish 
and the son of a known political activist whom the KGB may 
have tortured and killed. But on the other hand, there is evi‐
dence that Ruderman became less susceptible to physical at‐
tacks  as  he  grew  and  became  better  able  to  defend  himself, 
that no one in his family has been threatened in Belarus, and 
12                                                     No. 17‐1689 

that he lived in Belarus for eight years following his father’s 
death without any threat of torture on account of his relation‐
ship  to  his  father.  Considering  all  the  evidence,  the  record 
does not compel the conclusion that there is a substantial risk 
that Ruderman would be tortured if he returned to Belarus. 
                                * * * 
      Ruderman’s petition for review is GRANTED.